Citation Nr: 0939067	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-24 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran; wife of Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals (BV 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In this rating decision, the RO denied 
entitlement to the benefits listed above on the title page.  
The Veteran's disagreement with these denials led to this 
appeal.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in June 2009.  A copy of the transcript of 
this hearing has been associated with the claims file.

In addition to the issues listed above, the Veteran had 
perfected a claim regarding entitlement to an annual clothing 
allowance.  This appeal was adjudicated by the VA Medical 
Center (VAMC) instead of by the RO.  At the time of the June 
2009 Board hearing, there was discussion of there being a 
separate clothing issue and testimony was received regarding 
this, although the Veteran and his wife indicated at the 
Board hearing that this benefit had been granted.  A review 
of the record and the applicable law and regulations indicate 
that the clothing benefit sought on appeal has been granted.  
Thus, there is no clothing allowance issue in appellate 
status.  See 38 C.F.R. § 20.204.

Review of the claims file reveals that the Veteran, by way of 
a June 2001 rating decision, has been found to be not 
competent to handle disbursement of funds.  The wife of the 
Veteran is the payee and is listed as the fiduciary.  The 
Veteran, however, signed documents leading to this appeal, to 
include the substantive appeal, which perfected his appeal of 
his claims for to specially adapted housing or a special home 
adaptation grant and entitlement to financial assistance in 
the purchase of an automobile and adaptive equipment or for 
adaptive equipment only.  Under these circumstances, it is 
apparent that the Veteran is competent to prosecute this 
appeal.


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenic 
reaction, rated as 100 percent disabling, and diabetes 
mellitus, rated as 20 percent disabling; service connection 
is also in effect for folliculitis, carpal tunnel syndrome of 
the right upper extremity, and peripheral neuropathy of the 
left and right lower extremities, with each of these latter 
four disabilities rated as 10 percent disabling.

2.  Special monthly compensation has been awarded based on 
the finding that the Veteran is so helpless as to be in need 
of regular aid and attendance.

3.  The preponderance of the evidence is against a finding 
that the Veteran has loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or loss or 
loss of use of one lower extremity together with the loss or 
the loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair 
due to service-connected permanent and total disability; the 
preponderance of the evidence is also against a finding that 
the Veteran's service-connected permanent and total 
disability that includes the anatomical loss or loss of use 
of both hands; service-connected is not in effect for an eye 
disability. 

4.  The preponderance of the evidence is against a finding 
that the Veteran has loss or permanent loss of use of one or 
both feet or one or both hands due to service-connected 
disability; there is no evidence that the Veteran has 
ankylosis; service-connected is not in effect for an eye 
disability.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing or a special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.350, 4.63, 3.809, 3.809a (2009).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.350, 3.808, 4.63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a notification letter in April 2006.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The letter informed the Veteran 
regarding the specific elements of the claims on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2006 VCAA letter noted above was issued prior to the January 
2007 rating decision on appeal.  Therefore, the VCAA notice 
was issued timely.

The Board is aware that the Veteran was not issued notice 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  First, the Board questions whether these 
notification requirements apply to this appeal, as they do 
not directly involve the establishing an effective date or a 
disability rating as in a claim for service connection.  To 
the extent, however, that these notification requirements do 
apply and such notice was not issued, this failure is 
harmless because, as will be explained below in greater 
detail, notice of how a rating is assigned is not relevant to 
either issue on appeal and as the preponderance of the 
evidence is against the Veteran's claims, any question as to 
the appropriate effective date to be assigned is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Review of the evidence indicates 
that the Veteran has been provided VA examinations regarding 
his service-connected disabilities.  The claims file also 
contains letters from VA and private clinicians in support of 
the appeal.  The Board finds review of these examination 
reports and letters, as well as the Veteran and his wife's 
testimony, is sufficient to answer the questions on appeal.  
The Board finds there is no additional duty to provide a VA 
examination regarding these questions, as the claims file 
already contains sufficient evidence on these points.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

Under 38 C.F.R. § 3.309a, a certificate of eligibility for 
assistance in acquiring necessary section home adaptations or 
for assistance in acquiring a residence already adapted with 
necessary special features may be issued if, in pertinent 
part to this appeal, the veteran is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  See 38 C.F.R. § 3.809(a).

Regarding transportation, a certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance and of basic entitlement to necessary 
adaptive equipment will be made where a veteran, who had 
active military, naval or air service, exhibits one of the 
following as the result of a disease or injury incurred in or 
aggravated during active military, naval or air service: (i) 
loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes.  38 C.F.R. § 
3.808(a), (b). 

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  See 38 C.F.R. § 3.808(b).

The term adaptive equipment means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
See 38 C.F.R. § 3.808(e).  The regulation further provides 
that, with regard to automobiles and similar vehicles the 
term includes a basic automatic transmission as to a claimant 
who has lost or lost the use of a limb.  See 38 C.F.R. 
§ 3.808(e)(1).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R.  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran, and his wife on his behalf, had contended 
entitlement to assistance in the purchase of an automobile 
and assistance in moving homes.  Specifically, the Veteran 
has been given a scooter for use and is asking for a vehicle 
in which to transport this scooter, to include to a pool 
where the Veteran undergoes therapy.  Regarding housing, the 
Veteran has asserted that he is unable to walk far.  The 
record also includes statements regarding difficulty climbing 
a few stairs in the current home and difficulty navigating 
hallways while on the scooter.

In order to better understand the issues on appeal, the Board 
will outline evidence that includes evidence dated prior to 
the claims on appeal. See 38 C.F.R. § 4.1.

The Veteran was service connected for schizophrenic reaction 
by way of a January 1976 rating decision.  In this rating 
decision, the RO granted a 100 percent rating effective as of 
September 30, 1975, the day after discharge from service.  
The Veteran has been in receipt of a 100 percent schedular 
rating since this time.

In a February 1998 letter, a VA clinician wrote that the 
Veteran's psychiatric disability prevented the Veteran from 
the "most basic skills in terms of personal care," noting 
examples such as tying his shoes.  This letter was written in 
support of a finding that the Veteran needed aid and 
attendance and that benefit has been granted.  See 38 C.F.R. 
§ 3.350.

The Veteran underwent an April 1998 VA aid and attendance 
examination.  The examiner documented that the Veteran was 
overweight, recording a weight of 280 pounds and that the 
Veteran was 70 inches tall.  The examiner indicated that the 
Veteran could not bend over to tie his shoe and had 
difficulty getting out of a chair.  When the Veteran walked, 
he became dyspneic.  The Veteran's gait was normal, slow and 
deliberate.  He also reported complaints of general weakness 
and fatigue, noting that he experienced this everyday, and 
that he does not feel strong enough to get out of bed some 
days.  The examiner recorded 2+ edema of the hands, and the 
Veteran reported discomfort and the inability to pick objects 
and hold them in his hands.  The clinician observed that the 
Veteran did not appear to have any functional restrictions of 
the lower extremities, but 2+ edema in both ankles was noted.  
The examiner found that the Veteran was able to walk without 
assistance of another person for extended periods of time.  

The RO subsequently found that the Veteran was in need of aid 
and attendance based on other findings.  The RO had granted 
an allowance for the wife's aid and attendance.  

In an October 2000 VA psychiatric examination for the purpose 
of determining continued entitlement to the need for regular 
aid and attendance, an examiner wrote that Veteran reported 
that he was not receiving any specific treatment for any 
medical problems.  The examiner, however, wrote that the 
Veteran did have obesity and a history of edema.  The 
examiner wrote:  "Without the more or less 24 hour attention 
[the wife of the Veteran] gives him, this veteran would not 
be able to maintain himself independently in the community 
and would likely otherwise need some form of structured 
living, such as a group home.  Left to his own means, this 
veteran's schizophrenic disorder is sufficiently chronic and 
severe that capacity for independent living is in effect 
nonexistent."  Entitlement to special monthly compensation 
on the basis of the needed for regular aid and attendance has 
been continued to the present for him and his wife.  In a 
June 2001 rating decision, the Veteran was found to be not 
competent to handle disbursement of funds.

An October 2005 VA record documents the Veteran's wife's 
report that the Veteran had been falling frequently, although 
it was noted that she did not have "documentation of that."  
This and other records note the request for ramps in the 
home.  A November 2005 VA treatment record documents the 
wife's report that the Veteran gait consisted of "shuffling 
with his feet."  The clinician wrote that "[d]ue to his 
shuffling gait, [the Veteran] regularly trips and falls when 
negotiating any type of step."  The clinician writing this 
record noted that this was diagnosis of related to 
"shuffling" condition.  Another November 2005 record 
indicates that the Veteran's gait included a "show shuffled 
gait."  On physical examination, the Veteran was found to 
have an independent gait with the assistive device of a 
straight cane.  The clinician also noted a decreased foot 
clearance and a flexed posture.  This record indicates that a 
grant for a ramp had been approved and a lift for the 
Veteran's current vehicle had been approved.  The Veteran was 
subsequently given a scooter.  A February 2006 record 
indicates that the wife voiced that she did not want an 
exterior carrier for the scooter on the couple's current 
vehicle.  

The current claims on appeal stem from letters submitted in 
the year 2006.  In this regard, the RO construed a February 
2006 letter written by a VA staff psychiatrist, Dr. H 
(initial used to protect privacy) as a claim for housing on 
behalf of the Veteran.  The staff psychiatrist wrote that the 
Veteran needed to relocate.  Dr. H described the Veteran's 
history of being harassed by his neighbors and teenagers in 
the area.  He wrote that is was "essential for [the 
Veteran's] emotional and physical health that he be able to 
begin to walk, exercise and go out more in his area, rather 
than staying inside at home so much."  He indicated that the 
Veteran needed to move and that he and his wife would "need 
assistance in doing this."

An April 2006 VA treatment record, the Veteran was noted to 
be not able to walk on his own due to a feeling of 
insecurity.  Another April 2006 record documents that the 
Veteran could not walk 10 yards without being dyspneic.  In a 
May 2006 letter, a private clinician wrote that the Veteran's 
"primary problems are schizophrenia, obesity, diabetes 
mellitus, and deconditioning."  The clinician indicated that 
the Veteran's medications for the psychiatric disability may 
have exacerbated the obesity and contributed to the diabetes.  
He indicated that the medication, in part, can cause rigidity 
and deconditioning.  The clinician determined that the 
Veteran was able to walk 25 feet, with a need for frequent 
rests.  The Veteran was able to ascend 4 steps using a 
straight cane.  The clinician wrote that the Veteran had been 
given a scooter, and needed "reasonable accommodation for 
transport of the scooter."  

In a June 2006 record, a clinician marked that in the past 
seven days the Veteran had not required help or supervision 
with moving around indoors; that is, the record indicates 
that the Veteran was not immobile nor was he in a wheelchair.

Dr. H wrote in a September 2006 letter in support of a grant 
of proving a vehicle to transport the scooter - noting the 
benefits that the scooter provided to the Veteran both 
mentally and physically.  In another September 2006, Dr. H 
again wrote in support of VA providing a move of residence 
for the Veteran.

An October 2006 VA treatment record indicates that a 
surveillance camera had been installed at the Veteran's home.  
A November 2006 VA treatment record documents the request for 
a fence around the house to help prevent harassment from 
local teenagers.

A November 2006 VA eye examination revealed no diabetic 
retinopathy and no ocular signs or problems secondary to 
medication.  The examiner, however, found ptosis of both 
eyes.  A December 2006 VA treatment record indicates that the 
Veteran no longer required assistance with activities of 
daily living.

The Veteran underwent a November 2006 VA diabetes 
examination.  The examiner indicated that diabetes did not 
restrict the Veteran's activities.  The examiner reported, 
however, that the Veteran could not walk far and indicated 
that he rarely walks.  The Veteran reported some numbness and 
tingling in the hands.  The Veteran reported using a cane for 
the last one to two years, but the Veteran reported that he 
does not use the cane "all that much."  The examiner wrote 
that the Veteran had "no symptoms in his feet."  On 
physical examination, the Veteran walked easily without 
leaning on the cane or without losing his balance.  He was 
able to walk without leaning on the cane a distance of 
approximately 25 feet in order to have his height and weight 
done.  The Veteran was able to tandem, heel and toe walk.  
The Veteran's posture was erect and his gait was normal.  
Muscle strength and deep tendon reflexes were good and equal 
bilaterally in the upper and lower extremities and grip was 
strong.  The Veteran, however, had increased sensation in the 
upper and lower extremities.

In a December 2006 rating decision, the RO granted service 
connection for diabetes mellitus, rated as 20 percent 
disabling, as well as folliculitis, carpal tunnel syndrome of 
the right upper extremity, and peripheral neuropathy of the 
left and right lower extremities, with each of these latter 
four disabilities rated as 10 percent disabling.  The 10 
percent rating for peripheral neuropathy were assigned under 
Diagnostic Code 8521, located in 38 C.F.R. § 4.124a.  A 10 
percent rating is warranted for mild incomplete paralysis of 
the external popliteal nerve (common peroneal).  Service 
connection for an eye disability was denied.  The Veteran did 
not appeal this rating decision.  See 38 U.S.C.A. § 7105.

In response to a clarification request in regard to the 
November 2006 VA examination, a clinician wrote in December 
2006 that the Veteran had "very mild peripheral neuropathy 
affecting mainly sensory fibers in the lower extremities."  
The clinician also found that the Veteran had symptomatology 
of mild carpal tunnel syndrome of the right upper extremity.

In the January 2007 rating decision on appeal, the RO also 
granted service connection for carpal tunnel syndrome of the 
right upper extremity.  The 10 percent rating was assigned 
for mild incomplete paralysis of the median nerve under 
Diagnostic Code 8515, located in 38 C.F.R. § 4.124a.  The 
Veteran did not appeal the rating assigned this disability.  
See 38 U.S.C.A. § 7105.

Dr. H, in a March 2007 letter, again wrote in support of 
providing a vehicle for transport of the scooter.  This 
letter is signed by someone else for Dr. H.  The letter reads 
in part:  "The [Veteran's] psychiatric illness 
(schizophrenia) has left him with very limited functioning.  
He has had no motivation to exercise and maintain his 
physical health.  The combination of his illness, the 
therapeutic effect and side effects of his psychiatric 
medication (the only ones he and his wife have been willing 
for him to take) and his inactivity, and excessive eating 
have resulted in weight gain and medication problems 
including diabetes."

In the June 2009 Board hearing and a June 2009 letter, the 
Veteran and his wife described the Veteran's symptoms.  The 
wife described the need for new housing, noting harassment 
from neighbors and teenagers.  She and the Veteran have 
reported that they are discriminated against due to his 
disability.  The Veteran reported that it was difficult for 
him to walk due to his neuropathy.  In the letter, he wrote 
that he was unable to "walk any distance more than fifty or 
less feet without becoming fatigued."  The Veteran reported 
that without the scooter he could not "do anything but lay 
in bed or sit in a chair because walking is so difficult."  
The Board also interprets the letter to indicate that the 
benefits should be granted because they have been provided to 
others and that he is 100 percent service-connected.  In the 
hearing, the wife testified that the few steps in the house 
were difficult and that he tripped.  She noted the need for 
ramps and that a "ranch house" would be best for him.



Analysis

The Veteran, and his wife on his behalf, has made various 
contentions regarding entitlement to the benefits sought on 
appeal.  Review of the claims file reveals that the Veteran 
has a severe disability.  The benefits sought, however, 
require satisfaction of very specific criteria.  Although 
many similar benefits have been granted by the VAMC, the 
benefits sought on appeal before the Board requires 
satisfaction of these specific criteria before the Board can 
find that entitlement is warranted under these VA laws and 
regulations.  Thus, while the Veteran has been provided a 
scooter for transportation, this does not indicate 
entitlement under these laws and regulations to the desired 
vehicle.  The Board notes that it appears that entitlement to 
a specific type of lift and an exterior carrier for the 
scooter was allowed by the VAMC, but the additional benefits 
in question, to include an automobile to transport the 
scooter, were denied. 

The Veteran's main service-connected disability is 
schizophrenic reaction, rated as 100 percent disabling.  More 
recently, service-connection was granted for diabetes, on the 
basis that medication for the psychiatric disability affected 
the Veteran's weight, and contributed to the development of 
diabetes.  Based on the grant of service connection for 
diabetes, service connected has been granted for 
folliculitis, carpal tunnel syndrome of the right upper 
extremity, and peripheral neuropathy of the left and right 
lower extremities, with each of these four disabilities rated 
as 10 percent disabling.  These 10 percent ratings indicate 
that the disabilities affecting the extremities are mild.  
Further, although the Veteran has been noted to use a cane 
and have significant difficulty walking, the most recent 
medical evidence (the November 2006 VA examination and 
December 2006 addendum) document that these disabilities are 
"mild" and that the Veteran was able to walk "easily" 
unaided.  Regarding the upper (as well as the lower) 
extremities, the examiner reported that muscle strength and 
deep tendon reflexes were good and equal bilaterally in the 
upper and lower extremities and that the Veteran's grip was 
strong.  (Emphasis added.)  

That is, the preponderance of the evidence indicates that the 
Veteran does not currently have the loss or loss of use of 
either lower extremity such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  In 
fact, the most recent evidence indicates that he can walk 
easily unaided.  In the June 2009 letter, the Veteran wrote 
that he was fatigued when he walked, but the noted ability to 
walk, even with fatigue, is evidence against a finding that 
he has had loss of use of either lower extremity.  The 
evidence also does not indicate loss of use of an upper 
extremity   See 38 C.F.R. §§ 3.350(a)(2), 4.63.  There is no 
basis for finding loss of use of one or both lower 
extremities or loss of use of both hands.  The Veteran is not 
service connected for an eye disability.  Under these 
circumstances, entitlement under either 38 C.F.R. § 3.809 or 
38 C.F.R. § 3.809a is not shown.  Thus, the criteria for 
specially adapted housing or a special home adaptation grant 
have not been met.  

The Board has considered the assertion that VA should move 
the Veteran based on the behavior of his neighbors and local 
teenagers, and has considered the letters from clinicians 
asserting that VA should do this.  The applicable criteria 
this concern special housing adapted to service-connected 
disabilities, and not providing a residence in another 
location based on the behavior of others.  Simply put, the 
Board can not find anything in the law and regulations to 
allow such a benefit on that basis.

Regarding the providing of a form of transportation for the 
scooter, as indicated the Board finds that the Veteran has 
use of his feet and hands and does not have a service-
connected eye disability.  In addition, there is no evidence 
of service-connected ankylosis.  Thus, the criteria of 38 
C.F.R. § 3.808 are not met.  That is, the criteria for 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment for an automobile 
have not been met.  

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims.  Thus, the benefit of the doubt doctrine is not 
applicable and the claims for entitlement to specially 
adapted housing or a special home adaptation grant and 
entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only are denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Specially adapted housing or a special home adaptation grant 
is denied.

Financial assistance for the purchase of automobile and/or 
automotive adaptive equipment is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


